11 GUIDRY, J’.,
dissenting.
I disagree with the majority opinion in this matter. The evidence introduced by the State consisted solely of Sergeant Boucher’s testimony to prove the"truth of the statements that acts constituting elements of the theft actually occurred in East Baton Rouge Parish. The trial court erred in allowing hearsay evidence to be introduced at the hearing on the motion to quash. The testimony at the hearing consisted of hearsay, not admissible under any hearsay exception.
Therefore, I respectfully dissent.